Exhibit 10.6

NATUS MEDICAL INCORPORATED
2011 STOCK AWARDS PLAN
1.Purposes of the Plan. The purposes of this Stock Awards Plan are to attract
and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to Employees, Directors and
Consultants and to promote the success of the Company's business. Awards granted
under the Plan may be Incentive Stock Options or Nonstatutory Stock Options,
Restricted Stock, Stock Bonuses, Stock Appreciation Rights or Restricted Stock
Units, in each instance as determined by the Administrator at the time of grant.
2.    Definitions. As used herein, the following definitions shall apply:
(a)    "Administrator" means the Board or any of its Committees appointed in
accordance with Section 4 hereof.
(b)    "Applicable Laws" means the requirements relating to the administration
of stock award plans under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
where Awards are, or will be, granted.
(c)    “Award” means any award under the Plan, including any Option, Restricted
Stock, Stock Bonus, Stock Appreciation Right or Restricted Stock Unit.
(d)    “Award Agreement” means, with respect to each Award, the written
agreement between the Company and the Participant setting forth the terms and
conditions of the Award.
(e)    "Board" means the Board of Directors of the Company.
(f)    "Code" means the Internal Revenue Code of 1986, as amended.
(g)    "Committee" means a committee of Directors appointed by the Board in
accordance with Section 4 hereof.
(h)    ”Common Stock" means the Common Stock of the Company.
(i)    "Company" means Natus Medical Incorporated, a Delaware corporation.
(j)    "Consultant" means any person who is engaged by the Company or any Parent
or Subsidiary to render consulting or advisory services to such entity and who
is compensated for such services, including a Director.
(k)    "Director" means a member of the Board of Directors of the Company.
(l)    "Employee" means any person, including Officers and Directors, employed
by the Company or any Parent or Subsidiary of the Company. A Service Provider
shall not cease to be an Employee in the case of (i) any leave of absence
approved by the company or (ii) transfers




--------------------------------------------------------------------------------



between locations of the Company or between the Company, its Parent, any
Subsidiary, or any successor.
For purposes of Incentive Stock Options, no such leave may exceed ninety days,
unless reemployment upon expiration of such leave is guaranteed by statute or
contract. If reemployment upon expiration of a leave of absence approved by the
Company is not so guaranteed, on the 181st day of such leave any Incentive Stock
Option held by the Optionee shall cease to be treated as an Incentive Stock
Option and shall be treated for tax purposes as a Nonstatutory Stock Option.
Neither service as a Director nor payment of a director's fee by the Company
shall be sufficient to constitute "employment" by the Company.
(m)    "Exchange Act" means the Securities Exchange Act of 1934, as amended.
(n)    "Fair Market Value" means, as of any date, the value of Common Stock
determined as follows:
(i)    If the Common Stock is listed on any established stock exchange or a
national market system its Fair Market Value shall be the closing sales price
for such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system for the last market trading day prior to the time of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;
(ii)    If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, its Fair Market Value shall be the
mean between the high bid and low asked prices for the Common Stock on the last
market trading day prior to the day of determination; or
(iii)    In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Administrator.
(o)    "Incentive Stock Option" means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.
(p)    "Nonstatutory Stock Option" means an Option not intended to qualify as an
Incentive Stock Option.
(q)    "Officer" means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
(r)    "Option" means a stock option granted pursuant to the Plan.
(s)    "Option Agreement" means a written or electronic agreement between the
Company and an Optionee evidencing the terms and conditions of an individual
Option grant. The Option Agreement is subject to the terms and conditions of the
Plan.
(t)    "Option Exchange Program" means a program whereby outstanding Options are
exchanged for Options with a lower exercise price.




--------------------------------------------------------------------------------



(u)    "Optioned Stock" means the Common Stock subject to an Option.
(v)    "Optionee" means the holder of an outstanding Option granted under the
Plan.
(w)    "Parent" means a "parent corporation," whether now or hereafter existing,
as defined in Section 424(e) of the Code.
(x)    “Participant” means a person who receives an Award under the Plan.
(y)    "Performance Factors” means the factors selected by the Administrator
from among the following measures to determine whether the performance goals
established by the Administrator and applicable to Awards have been satisfied:
(i)    Net revenue and/or net revenue growth;
(ii)    Earnings before income taxes and amortization and/or earnings before
income taxes and amortization growth;
(iii)    Operating income and/or operating income growth;
(iv)    Net income and/or net income growth;
(v)    Earnings per share and/or earnings per share growth;
(vi)    Total stockholder return and/or total stockholder return growth;
(vii)    Return on equity;
(viii)    Operating cash flow return on income;
(ix)    Adjusted operating cash flow return on income;
(x)    Economic value added; and
(xi)    Individual business objectives; and
(xii)    Company specific operational metrics.
(z)    “Performance Period” means the period of service determined by the
Administrator during which years of service or performance is to be measured for
the Award.
(aa)    "Plan" means this 2011 Stock Awards Plan.
(bb)     “Restricted Stock” means an offer under the Plan to sell (or issue
through a SAR or Stock Bonus) Shares that are subject to restrictions.




--------------------------------------------------------------------------------



(cc)    “Restricted Stock Unit” or “RSU” means an Award covering a number of
Shares that may be settled in cash, or by issuance of those Shares (which may
consist of Restricted Stock) for services to be rendered or for past services
already rendered to the Company or any Parent or Subsidiary.
(dd)    “Service Provider" means an Employee, Director or Consultant.
(ee)    "Share" means a share of the Common Stock, as adjusted in accordance
with Section 15 below.
(ff)    “Stock Appreciation Right” or “SAR” means an Award that may be settled
in cash, or Shares (which may consist of Restricted Stock), having a value equal
to the value determined by multiplying the difference between the Fair Market
Value on the date of exercise over the Fair Market Value on the date of grant
and the number of Shares with respect to which the SAR is being settled.
(gg)    “Stock Bonus” means an Award of Shares (which may consist of Restricted
Stock or Restricted Stock Units) for services to be rendered or for past
services already rendered to the Company or any Parent or Subsidiary.
(hh)    "Subsidiary means a "subsidiary corporation," whether now or hereafter
existing, as defined in Section 424(f) of the Code.
3.    Stock Subject to the Plan. Subject to the provisions of Section 15 of the
Plan, the maximum aggregate number of Shares is 5,400,000 Shares plus any Shares
subject to outstanding awards granted under the Company’s 2000 Stock Awards Plan
(the “Prior Plan”) outstanding as of July 1, 2011 that are subsequently
cancelled, forfeited or expire by their terms. No more than 4,000,000 Shares may
be issued pursuant to the exercise of Incentive Stock Options. The Shares may be
authorized but unissued, or reacquired Common Stock.
For each Share underlying an Award, other than an Option or SAR, the number of
Shares available for grant and issuance under the Plan shall be decreased by
2.5. For each Share underlying an Award that is an Option or SAR, the number of
Shares available for grant and issuance under the Plan shall be decreased by
one. Shares, including Shares underlying awards granted under the Prior Plan,
that are subject to: (a) issuance upon exercise of an Option or SAR but which
cease to be subject to the Option or SAR for any reason other than exercise of
the Option or SAR; (b) Awards granted under this Plan or the Prior Plan but such
Shares are forfeited or are repurchased by the Company at the original issue
price; (c) Awards granted under this Plan or the Prior Plan that otherwise
terminate without Shares being issued or (d) that are surrendered pursuant to an
Option Exchange Program, will return to the pool of Shares available for grant
and issuance under this Plan in the following manner: if granted under the Prior
Plan, such awards shall return to the pool of Shares available for issuance on a
one-to-one basis for all awards and if granted under this Plan, shall return in
the case of all Awards other than an Option or SAR on a 2.5-to-1 basis and for
Options or SARs on a one-to-one basis. Shares withheld from an Award to pay the
purchase price for an Award or applicable taxes shall not be returned to the
pool of Shares available for grant hereunder.




--------------------------------------------------------------------------------



4.    Administration of the Plan.
(a)    Procedure.
(i)    Multiple Administrative Bodies. The Plan may be administered by different
Committees with respect to different groups of Employees and Consultants.
(ii)    Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as "performance-based
compensation" within the meaning of Section 162(m) of the Code, then approval
and administration of such Awards shall comply with the requirements of Section
162(m) of the Code.
(iii)    Rule 16b-3. To the extent desirable to qualify transactions hereunder
as exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.
(iv)    Section 409A. Unless the Administrator determines in writing that
Section 409A of the Code is to apply with respect to a particular Award granted
to a Participant, the terms of each Award granted hereunder shall be such as
shall not cause such Award to be subject to Section 409A of the Code. Any term
in any such Award in conflict with this provision shall automatically be
modified to not be in conflict with this provision and if such modification is
not possible then the Administrator shall determine whether such provision shall
be void and without effect or the entire Award shall be rescinded.
(v)    Other Administration. Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which Committee shall be
constituted to satisfy Applicable Laws.
(b)    Powers of the Administrator. Subject to the provisions of the Plan and,
in the case of a Committee, the specific duties delegated by the Board to such
Committee, and subject to the approval of any relevant authorities, the
Administrator shall have the authority in its discretion:
(i)    to determine the Fair Market Value;
(ii)    to select the Service Providers to whom Awards may from time to time be
granted hereunder;
(iii)    to determine the number of Shares to be covered by each such award
granted hereunder;
(iv)    to approve forms of agreements for use under the Plan;
(v)    to determine the terms and conditions, of any Awards granted hereunder.
Such terms and conditions include, but are not limited to, the exercise price,
the time or times when Awards may be exercised (which may be based on
performance criteria), any vesting acceleration or waiver of forfeiture
restrictions, and any restriction or limitation regarding any Award




--------------------------------------------------------------------------------



or the Common Stock relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine;
(vi)    to determine whether and under what circumstances an Option any be
settled in cash under subsection 13(e) instead of Common Stock;
(vii)    to reduce the exercise price of any Option to the then current Fair
Market Value if the Fair Market Value of the Common Stock covered by such Option
has declined since the date the Option was granted;
(viii)    to initiate an Option Exchange Program;
(ix)    to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;
(x)    to allow Optionees to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares to be issued upon exercise of an
Option that number of Shares having a Fair Market Value equal to the amount
required to be withheld. The Fair Market Value of the Shares to be withheld
shall be determined on the date that the amount of tax to be withheld is to be
determined. All elections by Optionees to have Shares withheld for this purpose
shall be made in such form and under such conditions as the Administrator may
deem necessary or advisable; and
(xi)    to construe and interpret the terms of the Plan and awards granted
pursuant to the Plan.
(xii)    to make all other determinations deemed necessary or advisable for
administering the Plan.
(c)    Effect of Administrator's Decision. All decisions, determinations and
interpretations of the Administrator shall be final and binding on all
optionees.
5.    Eligibility.
(a)    Awards may be granted only to Service Providers and provided further that
Incentive Stock Options may be granted only to Employees.
(b)    Neither the Plan nor any Award shall confer upon any Participant any
right with respect to continuing the Participant's relationship as a Service
Provider with the Company, nor shall it interfere in any way with his or her
right or the Company's right to terminate such relationship at any time, with or
without cause.
(c)    Upon the Company, or a successor corporation, issuing any class of common
equity securities required to be registered under Section 12 of the Exchange
Act, or upon the Plan being assumed by a corporation having a class of common
equity securities required to be registered




--------------------------------------------------------------------------------



under Section 12 of the Exchange Act, the following limitations shall apply to
Awards granted to Employees:
(i)    No Employee shall be granted in any fiscal year Awards covering more than
1,000,000 Shares.
(ii)    In connection with his or her initial employment, an Employee may be
granted Awards covering an additional 500,000 Shares which shall not count
against the amount set forth in subsection (i) above.
(iii)    The foregoing limitations shall be adjusted appropriately in connection
with any change in the Company's capitalization as described in Section 15.
(iv)    If any Award is cancelled in the same fiscal year of the Company in
which it was granted (other than in connection with a transaction described in
Section 15), the Shares covered by such cancelled Award will be counted against
the limits set forth in subsections (i) and (ii) above. For this purpose, if the
exercise price of an Option is reduced, the transaction will be treated as a
cancellation of the Option and the grant of a new Option.
6.    Term of Plan. The Plan shall become effective upon its adoption by the
stockholders of the Company and shall continue in effect for a term of ten years
from such date of approval unless sooner terminated under Section 16 of the
Plan.
7.    Options.
(a)    Each Option shall be designated in the Option Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Optionee during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds $100,000, such Options shall be
treated as Nonstatutory Stock Options. For purposes of this subsection 7(a),
Incentive Stock Options shall be taken into account in the order provided for in
the Code and regulations promulgated thereunder. The Fair Market Value of the
Shares shall be determined as of the time the Option with respect to such Shares
is granted.
(b)    The date of grant of an Option shall, for all purposes, be at the date on
which the Administrator makes the determination granting such Option, or such
other date as is determined by the Administrator. Notice of the determination
shall be given to each Service Provider to whom an Option is so granted within a
reasonable time after the date of such grant.
(c)    The term of each Option shall be stated in the Option Agreement for such
Option; provided, however, that the term shall be no more than ten (10) years
from the date of grant thereof. In the case of an Incentive Stock Option granted
to an Optionee who, at the time of the Option is granted, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the term of the Option shall
be five (5) years from the date of grant or such shorter term as may be provided
in the Option Agreement.




--------------------------------------------------------------------------------



(d)    The per share exercise price for the Shares to be issued upon exercise of
an Option shall be such price as is determined by the Administrator, but shall
be subject to the following:
(i)    In the case of an Incentive Stock Option,
(A)    granted to an Employee who, at the time of grant of such Option, owns
stock representing more than ten percent (10%) of the voting power of all
classes of stock of the Company or any Parent or Subsidiary, the exercise price
shall be no less than 110% of the Fair Market Value per Share on the date of
grant.
(B)    granted to any other Employee, the Per Share exercise price shall be no
less than 100% of the Fair Market Value per Share on the date of grant.
(ii)    In the case of a Nonstatutory Stock Option, the exercise price shall be
no less than 100% of the Fair Market Value per Share on the date of grant.
(e)    An Option shall be deemed exercised when the Company receives: (i)
written or electronic notice of exercise (in accordance with the Option
Agreement) from the person entitled to exercise the Option, and (ii) full
payment for the Shares with respect to which the Option is exercised. Full
payment may consist of any consideration and method of payment authorized by the
Administrator and permitted by the Option Agreement and the Plan. Shares issued
upon exercise of an Option shall be issued in the name of the Optionee or, if
requested by the Optionee, in the name of the Optionee and his or her spouse. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 15 of
the Plan.
(f)    Disability and Incentive Stock Options. If termination of an Optionee’s
relationship as a Service Provider is for disability, but such disability is not
a "permanent and total disability" as defined in Section 22(e)(3) of the Code,
then in the case of an Incentive Stock Option, such Incentive Stock Option shall
automatically cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Nonstatutory Stock Option on the day three months
and one day following the date of such termination.
8.    Restricted Stock Awards.
(a)    The Administrator will determine to whom an offer will be made, the
number of Shares the person may purchase, the purchase price, the restrictions
placed on the Shares and all other terms and conditions of the Restricted Stock
Award.
(b)    All purchases under a Restricted Stock Award will be evidenced by an
Award Agreement, which will be in substantially a form (which need not be the
same for each Participant) that the Administrator has from time to time
approved, and will comply with and be subject to the terms and conditions of the
Plan. A Participant accepts a Restricted Stock Award by signing and delivering
to the Company (manually or through electronic means as permitted by applicable
law) an Award Agreement with full payment of the purchase price within the time
allotted by the Administrator (thirty (30) days when no time is stated) from the
date the Award Agreement was




--------------------------------------------------------------------------------



delivered to the Participant. If the Participant does not accept the Restricted
Stock Award within the allotted time, then the offer of the Restricted Stock
Award will terminate, unless the Administrator determines otherwise. The Award
Agreement, Plan and other documents may be delivered in any manner (including
electronic distribution or posting) that meets applicable legal requirements.
(c)    The purchase price for a Restricted Stock Award will be determined by the
Administrator and, may be less than Fair Market Value (but not less than the par
value of the Shares) on the date the Restricted Stock Award is granted. Payment
of the purchase price must be made in accordance with the Award Agreement,
Section 13 of the Plan and any additional procedures established by the Company.
(d)    Restrictions may be based on completion of a specified period of service
with the Company or upon completion of the performance goals based on
Performance Factors during any Performance Period as set out in advance in the
Award Agreement. Prior to the grant of a Restricted Stock Award, the
Administrator shall: (i) determine the nature, length and starting date of any
Performance Period for the Restricted Stock Award; (ii) select from among the
Performance Factors to be used to measure performance goals, if any; and
(iii) determine the number of Shares that may be awarded. Performance Periods
under different Restricted Stock Awards held by the same Participant may overlap
and may have different Performance Factors and other criteria. Except as may be
set forth in the Award Agreement, or otherwise determined by the Administrator,
all Restricted Stock Awards held by a Participant will cease to vest upon such
Participant ceasing to be a Service Provider.
9.    Stock Bonus Awards.
(a)    All Stock Bonus Awards shall be made pursuant to an Award Agreement,
which shall be in substantially a form (which need not be the same for each
Participant) that the Administrator has from time to time approved, and will
comply with and be subject to the terms and conditions of the Plan. No payment
will be required for Shares awarded pursuant to a Stock Bonus Award.
(b)    The Administrator will determine the number of Shares to be awarded under
a Stock Bonus Award and any restrictions thereon. These restrictions may be
based upon completion of a specified period of service with the Company or upon
satisfaction of performance goals based on Performance Factors during any
Performance Period as set out in advance in the Award Agreement. If the Stock
Bonus Award is to be earned upon the satisfaction of performance goals, the
Administrator shall: (i) determine the nature, length and starting date of any
Performance Period for the Stock Bonus Award; (ii) select from among the
Performance Factors to be used to measure performance goals; and (iii) determine
the number of Shares that may be awarded. Prior to the issuance of any Shares or
other payment pursuant to a Stock Bonus Award, the Administrator will determine
the extent to which the Stock Bonus Award has been earned. Performance Periods
of different Stock Bonus Awards held by the same Participant may overlap and be
subject to different Performance Factors and other criteria. The number of
Shares may be fixed or may vary in accordance with such performance goals and
criteria as may be determined by the Administrator. The Administrator may adjust
the performance goals applicable to a Stock Bonus Award to take into account
changes in law and accounting or tax rules and to make such adjustments as the




--------------------------------------------------------------------------------



Administrator deems necessary or appropriate to reflect the impact of
extraordinary or unusual items, events or circumstances to avoid windfalls or
hardships.
(c)    The Stock Bonus Award shall be paid currently. Payment may be made in the
form of cash, whole Shares, or a combination thereof, based on the Fair Market
Value of the Shares earned under a Stock Bonus Award on the date of payment, and
in either a lump sum payment or in installments, all as the Administrator
determines. Except as set forth in the Award Agreement, or otherwise determined
by the Administrator, all Stock Bonus Awards held by a Participant will cease to
vest upon such Participant ceasing to be a Service Provider.
10.    Stock Appreciation Rights.
(a)    Each SAR may be granted for services to be rendered or for past services
already rendered to the Company, or any Parent or Subsidiary of the Company. All
SARs shall be made pursuant to an Award Agreement, which shall be in
substantially a form (which need not be the same for each Participant) that the
Administrator has from time to time approved, and will comply with and be
subject to the terms and conditions of this Plan.
(b)    The Administrator will determine the terms of a SAR including, without
limitation: (i) the number of Shares deemed subject to the SAR; (ii) the
exercise price (which may not be less than 100% of the Fair Market Value per
Share on the date of grant); (iii) the time or times during which the SAR may be
settled (which may not extend more than ten (10) years from the date of grant);
(iv) the consideration to be distributed on settlement of the SAR; and (v) the
effect on each SAR of termination as a Service Provider. A SAR may be awarded
upon satisfaction of such performance goals based on Performance Factors during
any Performance Period as are set out in advance in the Award Agreement. If the
SAR is being earned upon the satisfaction of performance goals, then the
Administrator will: (a) determine the nature, length and starting date of any
Performance Period for each SAR; and (b) select from among the Performance
Factors to be used to measure the performance, if any. Prior to settlement of
any SAR earned upon the satisfaction of performance goals pursuant to an Award
Agreement, the Administrator shall determine the extent to which such SAR has
been earned. Performance Periods may overlap and different SARs held by the same
Participant may be subject to different performance goals and other criteria.
The Award Agreement, Plan and other documents may be delivered in any manner
(including electronic distribution or posting) that meets applicable legal
requirements.
(c)    Except as may be set forth in the Award Agreement, or otherwise
determined by the Administrator, each SAR held by a Participant will cease to
vest upon such Participant ceasing to be a Service Provider. To the extent a SAR
is not exercised within the time specified by the Administrator, or as set forth
in the Award Agreement, such SAR shall terminate at the end of such time.
(d)    The portion of a SAR being settled shall be paid currently. Payment may
be made in the form of cash or whole Shares or a combination thereof, either in
a lump sum payment or in installments, all as the Administrator determines.




--------------------------------------------------------------------------------



11.    Restricted Stock Units.
(a)    All RSUs shall be evidenced by an Award Agreement, which shall be in
substantially a form (which need not be the same for each Participant) that the
Administrator has from time to time approved, and will comply with and be
subject to the terms and conditions of the Plan.
(b)    The Administrator will determine the terms of each RSU including, without
limitation: (i) the number of Shares deemed subject to the RSU; (ii) the time or
times during which the RSU may be exercised; (iii) the consideration to be
distributed on settlement, and the effect on each RSU of the Participant’s
Termination. A RSU may be awarded upon satisfaction of such performance goals
based on Performance Factors during any Performance Period as are set out in
advance in the Participant’s individual Award Agreement. If the RSU is being
earned upon satisfaction of performance goals, then the Administrator will: (a)
determine the nature, length and starting date of any Performance Period for the
RSU; (b) select from among the Performance Factors to be used to measure the
performance, if any; and (c) determine the number of Shares deemed subject to
the RSU. Performance Periods may overlap and each Participant may simultaneously
hold RSUs that are subject to different Performance Periods and different
Performance Factors and other criteria. The number of Shares may be fixed or may
vary in accordance with such performance goals and criteria as may be determined
by the Administrator. The Administrator may adjust the performance goals
applicable to the RSUs to take into account changes in law and accounting and to
make such adjustments as the Administrator deems necessary or appropriate to
reflect the impact of extraordinary or unusual items, events or circumstances to
avoid windfalls or hardships.
(c)    Except as may be set forth in the Award Agreement, or otherwise
determined by the Administrator, all RSUs held by a Participant will cease to
vest upon such Participant ceasing to be a Service Provider.
(d)    The portion of a RSU being settled shall be paid currently. To the extent
permissible under law, the Administrator may also permit a Participant to defer
payment under a RSU to a date or dates after the RSU is earned, provided that
the terms of the RSU and any deferral satisfy the requirements of Section 409A
of the Code (or any successor) and any regulations or rulings promulgated
thereunder. Payment may be made in the form of cash or whole Shares or a
combination thereof, either in a lump sum payment or in installments, all as the
Administrator determines.
12.    Grants to Non-Employee Directors.
(a)    Types of Awards. Directors who are not employees of the Company or any
Parent or Subsidiary are eligible to receive any type of Award offered under
this Plan except ISOs. Awards pursuant to this Section 12 may be made pursuant
to a policy adopted by the Board, or made from time to time as determined in the
discretion of the Board.
(b)    Eligibility. Awards pursuant to this Section 12 shall be granted only to
Employees who are not employee of the Company or any Parent or Subsidiary and
such a Director who is elected or re-elected as a member of the Board will be
eligible to receive an Award under this Section 12.




--------------------------------------------------------------------------------



(c)    Vesting, Exercisability and Settlement. Awards shall vest, become
exercisable and be settled as determined by the Board. With respect to Options
and SARs, the exercise price shall not be less than the Fair Market Value of the
Shares at the time that such Option or SAR is granted.
13.    Consideration and Issuance of Shares.
(a)    Permitted Consideration. The consideration to be paid for the Shares to
be issued under an Award, including the method of payment, shall be determined
by the Administrator (and, in the case of an Incentive Stock Option, shall be
determined at the time of grant). In making its determination as to the type of
consideration to accept, the Administrator shall consider if acceptance of such
consideration may be reasonably expected to benefit the Company. Such
consideration may consist of:
(i)    cash,
(ii)    check,
(iii)    promissory note,
(iv)    consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan,
(v)    prior services provided to the Company or any Parent or Subsidiary of the
Company as determined by the Administrator (provided the par value of the Shares
shall always be paid in cash),
(vi)    any combination of the foregoing methods of payment, or
(vii)    such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws.
(b)    Procedure; Rights as a Stockholder. Shares subject to any Award granted
hereunder shall be issuable according to the terms hereof at such times and
under such conditions as determined by the Administrator set forth in the Award
Agreement. No fraction of a Share shall be issued under any Award. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder of the Company shall
exist and after Shares are issued any rights to dividends are subject to the
same restrictions applicable to the Shares to which such dividend rights relate.
(c)    Leave of Absence. Unless the Administrator determines otherwise, vesting
of Awards granted hereunder shall be tolled during any unpaid leave of absence.
(d)    Termination of Relationship as a Service Provider. Generally upon a
Participant ceasing to be a Service Provider, the remaining period during which
Shares may be issued under any Award shall be as specified in the applicable
Award Agreement, or as otherwise




--------------------------------------------------------------------------------



determined by the Administrator, and such Award shall cover only Shares that are
vested on the date of termination. In the absence of a specified time in the
applicable Award Agreement, vested Shares may be issued under such Award during
the three (3) months following termination (except that this period shall be
twelve (12) months if termination is due to disability or death), but in no
event later than the expiration of the term of such Award. Upon expiration of
the specified time, then the Award shall terminate in full. With respect to
unvested Shares issued under an Award (such as a Stock Bonus), on the
Participant ceasing to be a Service Provider such unvested Shares shall return
to the Company and the par value or other amount paid for such unvested Shares
(other than the value of services rendered) shall be refunded to such
Participant. If termination as a Service Provider is due to death, exercise may
be by the executor of the estate or by a person entitled to exercise the Award
under the will or the laws of descent or distribution.
(e)    Buyout Provisions. The Administrator may at any time offer to buy out for
a payment in cash or Shares, an Award previously granted, based on such terms
and conditions as the Administrator shall establish and communicate to the
holder of such Award at the time that such offer is made; provided such buy out
is not in violation of Section 20.
14.    Non-Transferability of Awards. Except as otherwise may be permitted by
the Administrator, Awards may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the Service
Provider to whom they are granted, only by such Service Provider.
15.    Adjustments Upon Changes in Capitalization, Merger or Asset Sale.
(a)    Changes in Capitalization. Subject to any required action by the
Stockholders of the Company, the number of shares of Common Stock covered by
each outstanding Award (but not yet issued under such Award), and the number of
shares of Common Stock which have been authorized for issuance under the Plan
but as to which no Awards have yet been granted, as well as the price per share
of Common Stock covered by each such outstanding Award (except for the par value
per Share if that is not required to be adjusted by Applicable Law), shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of issued shares of Common Stock effected
without receipt of consideration by the Company. The conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an Award.
(b)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each holder of an
Award as soon as practicable prior to the effective date of such proposed
transaction. The Administrator in its discretion may provide for any holder of
an Award to have the right to exercise his or her Award until fifteen (15) days
prior to such transaction as to all of the Shares covered thereby, including




--------------------------------------------------------------------------------



Shares as to which the Award would not otherwise be exercisable. In addition,
the Administrator may provide that any Company repurchase right applicable to
any Shares purchased upon exercise of an Award shall lapse as to all such
Shares, provided the proposed dissolution or liquidation takes place at the time
and in the manner contemplated. To the extent it has not been previously
exercised, an Award will terminate immediately prior to the consummation of such
proposed action.
(c)    Merger or Asset Sale.
(i)    In the event of a merger of the Company with or into another corporation
or the sale of all or substantially all of the assets of the Company pursuant to
which the shareholders of the Company prior to such transaction hold less than
50% of the outstanding capital stock of the surviving corporation immediately
after the closing of such transaction a “Change in Control Transaction”)
outstanding Awards may be assumed or equivalent awards may be substituted by the
successor corporation or a Parent or Subsidiary thereof (the “Successor
Corporation”). If the Successor Corporation does not assume an outstanding Award
or substitute for it an equivalent award, the Award shall become fully vested
(and exercisable, if applicable). In such event the Board shall notify such
Participant that Shares subject to such Award have fully vested and, if
applicable, shall be fully exercisable for a period of time specified by the
Administrator, not to be less than fifteen (15) days from the date of such
notice, and upon the expiration of such period, such Award shall terminate. At
the Administrator’s discretion, the Administrator may provide that following an
assumption or substitution of equivalent awards, if a Participant’s service as
an Employee, or employee of the Successor Corporation, as applicable, is
terminated within 12 months of the Change in Control Transaction other than upon
a voluntary resignation by such Participant or the termination of such
Participant for cause, the Awards (or equivalent awards) held by such
Participant shall become fully vested (and exercisable, if applicable) and shall
remain exercisable in accordance with subsection 13(d) above. Even when assumed
or substituted, the Administrator has the discretion to terminate the Plan and
permit Participants to exercise Awards to the extent already vested and the
discretion to accelerate vesting (and exercisability if applicable) of any
portion of, or all of, the then outstanding Options or other Awards.
(ii)    In the event of the merger of the Company with or into another
corporation or the sale of substantially all of the assets of the Company in a
transaction that is not a Change in Control Transaction, each outstanding Award
shall be assumed or an equivalent award shall be substituted by the Successor
Corporation. In the event the Successor Corporation refuses to assume or
substitute for an Award, such Award shall terminate upon the closing of such
merger or sale of assets.
For the purposes of this Section 15(c), an Award shall be considered assumed if,
following the merger or sale of assets, the Award confers the right to purchase
or receive, for each Share subject to the Award immediately prior to the merger
or sale of assets, the consideration (whether stock, cash, or other securities
or property) received in the merger or sale of assets by holders of Common Stock
for each Share held on the effective date of the transaction (and if holders
were offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares). If such consideration received
in the merger or sale of assets is not solely common stock of the successor
corporation or its Parent, the Administrator may, with the consent




--------------------------------------------------------------------------------



of the successor corporation, provide for the consideration to be received upon
the exercise of the Award, for each Share subject to the Award, to be solely
common stock of the successor corporation or its Parent equal in fair market
value to the per share consideration received by holders of Common Stock in the
merger or sale of assets.
16.    Amendment and Termination of the Plan.
(a)    Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.
(b)    Stockholder Approval. The Board shall obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.
(c)    Effect of Amendment or Termination. No amendment, alteration, suspension
or termination of the Plan shall impair the rights of any Optionee or other
holder of an Award, unless mutually agreed otherwise between such person and the
Administrator, which agreement must be in writing and signed by such person and
the Company. Termination of the Plan shall not affect the Administrator's
ability to exercise the powers granted to it hereunder with respect to Options
granted under the Plan prior to the date of such termination.
17.    Conditions Upon Issuance of Shares.
(a)    Legal Compliance. Shares shall not be issued pursuant to an Award unless
in compliance with Applicable Laws and shall be further subject to the approval
of counsel for the Company with respect to such compliance.
(b)    Investment Representations. As a condition to the exercise of an Award,
the Administrator may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.
18.    Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company's counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell Shares as to which such requisite authority
shall not have been obtained.
19.    Reservation of Shares. The Company, during the term of this Plan, shall
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
20.    Repricing; Exchange and Buyout of Awards. Except in connection with a (i)
Change in Control Transaction or (ii) a stock dividend, recapitalization, stock
split, reverse stock split, subdivision, combination, reclassification or
similar change in the capital structure of the Company without consideration,
the Company shall not initiate an Option Exchange Program or




--------------------------------------------------------------------------------



amend the terms of outstanding Awards to reduce the exercise price of
outstanding Options or SARs or cancel outstanding Options or SARS in exchange
for cash or other Awards (including Options or SARs) with an exercise price that
is less than the exercise price of the original Option or SAR without prior
stockholder approval.
21.    Clawback of Awards.
(a)    The Administrator may specify in an Award Agreement that the
Participant’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture or recoupment upon the occurrence
of certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events may include, but shall not be
limited to, termination of employment for cause, breach of non-competition,
confidentiality, or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company or any Subsidiary as determined by the
administrator in its sole discretion but acting in good faith.
(b)    If any of the Company’s financial statements are required to be restated
resulting from errors, omissions, or fraud, the Administrator may (in its sole
discretion, but acting in good faith) direct that the Company recover all or a
portion of any Award granted or paid to a Participant with respect to any fiscal
year of the Company the financial results of which are negatively affected by
such restatement. The amount to be recovered from the Participant shall be the
amount by which the Award exceeded the amount that would have been payable to
the Participant had the financial statements been initially filed as restated,
or any greater or lesser amount (including, but not limited to, the entire
Award) that the Administrator shall determine.
22.    Stockholder Approval. The Plan shall be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted. Such stockholder approval shall be obtained in the degree and manner
required under Applicable Laws.


